DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office correspondence is in response to the amendment filed on April 21, 2022. Claims 14 and 17 are amended. Claims 1-13 are canceled. Examiner withdraws the 35 USC 112 rejection as necessary corrections were made to the claims.
Claims 14-18 are pending.
Response to Arguments
Applicant's arguments filed on 04/21/2022 regarding 35 USC 103(a) type rejections for claims 14-18 have been fully considered, and found persuasive. Therefore, previous 35 USC 103(a) type rejections are withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremiah J. Baunach (Reg. No. 44,527) on 06/10/2022.
The application has been amended as follows: 
Claims 1-13 (Canceled) 
Claim 14 (Currently Amended) A system comprising:
a memory of a device;
a processor coupled to the memory configured to:
receive, from one or more of a plurality of discovered devices that are on a computer network, a short range wireless signal over a wireless network, wherein the receiving the short range wireless signal over the wireless network includes:
receiving the short range wireless signal not over the computer
network on which the one or more of a plurality of devices were discovered by the device, but instead over the wireless network, and separate from a discoverable device protocol used over the computer network;
determine which of the plurality of discovered devices are in proximity of the device by determining that the one or more of the plurality of discovered devices from which the short range wireless signal including a defined key was received are in proximity to the device, wherein the processor is configured to make the determination by at least being configured to automatically determine that the one or more devices of the plurality of discovered devices from which a short range wireless signal was received not over the computer network are in proximity to the device;
enable a session to be shared between the device and at least one of the one or more of the plurality of discovered devices over the computer network by the processor at least being configured to send a session to at least one of the one or more of the plurality of discovered devices over the computer network that is determined to be in proximity to the device.
Claims 15-16 (Original)
Claim 17 (Currently Amended) A non-transitory computer-readable storage medium having computer executable instructions thereon, that when executed by a computer processor, cause the following method to be performed:
receiving, from one or more of a plurality of discovered devices that are on a computer network, a short range wireless signal over a wireless network, wherein the receiving the short range wireless signal over the wireless network includes:
receiving the short range wireless signal not over the computer network on which the one or more of a plurality of devices were discovered by the device, but instead over the wireless network, and separate from a discoverable device protocol used over the computer network;
determining which of the plurality of discovered devices are in proximity of a device by determining that the one or more of the plurality of discovered devices from which the short range wireless signal including a defined key was received are in proximity to the device; and
enabling a session to be shared between the device and at least one of the one or more of the plurality of discovered devices over the computer network by at least sending a session to at least one of the one or more of the plurality of discovered devices over the computer network that is determined to be in proximity to the device.
Claim 18 (Previously Presented)
REASONS FOR ALLOWANCE
Claims 14-18 are allowed.  
The prior art of record, Tian ‘194, and Herron ‘064, fail to teach or fairly suggest, the limitation of receiving the short range wireless signal not over the computer network on which the one or more of a plurality of devices were discovered by the device, but instead over the wireless network, and separate from a discoverable device protocol used over the computer network; determine which of the plurality of discovered devices are in proximity of the device by determining that the one or more of the plurality of discovered devices from which the short range wireless signal including a defined key was received are in proximity to the device, wherein the processor is configured to make the determination by at least being configured to automatically determine that the one or more devices of the plurality of discovered devices from which a short range wireless signal was received not over the computer network are in proximity to the device; enable a session to be shared between the device and at least one of the one or more of the plurality of discovered devices over the computer network by the processor at least being configured to send a session to at least one of the one or more of the plurality of discovered devices over the computer network that is determined to be in proximity to the device, in the specific manner and combinations recited in claims 14-18.
After thoroughly reviewing the related prior art, the application has been deemed allowable because of the limitation of receiving the short range wireless signal not over the computer network on which the one or more of a plurality of devices were discovered by the device, but instead over the wireless network, and separate from a discoverable device protocol used over the computer network; determine which of the plurality of discovered devices are in proximity of the device by determining that the one or more of the plurality of discovered devices from which the short range wireless signal including a defined key was received are in proximity to the device, wherein the processor is configured to make the determination by at least being configured to automatically determine that the one or more devices of the plurality of discovered devices from which a short range wireless signal was received not over the computer network are in proximity to the device; enable a session to be shared between the device and at least one of the one or more of the plurality of discovered devices over the computer network by the processor at least being configured to send a session to at least one of the one or more of the plurality of discovered devices over the computer network that is determined to be in proximity to the device, as recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, the specified limitation or provided language for the specified limitations is not discloses by prior arts.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455